DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 19, 2019 and September 16, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, 10, 13, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dariush (US PUB 2007/0255454).
Regarding claim 1, Dariush teaches:
A computer-implemented method implemented by a computer system, the computer-implemented comprising (Fig. 15, disclosing a method):
accessing a robot model of a robot, wherein the robot model comprises a robot joint and a robot link (Fig. 2, disclosing a target system 202, i.e. a robot model, see also [0038; 0047; 0059]; Fig. 5, disclosing a coordinate system for both the robot joint and link and target joint and link), wherein the robot joint is connected to the robot link and has a first amount of degrees of freedom ([0059], disclosing a difference in degrees of freedom from the source system and target system, i.e. the target model and robot model, respectively);
accessing a mapping between the robot link and a target link of a target model, wherein the target model comprises a target joint and the target link (Fig. 2, disclosing a source system 201, i.e. a target model, see also [0038; 0047; 0059]), wherein the target joint is connected to the target link and has a second amount of degrees of freedom ([0059], disclosing a difference in degrees of freedom from the source system and target system, i.e. the target model and robot model, respectively) that is larger than the first amount ([0050-0053], disclosing the humanoid robot may have less degrees of freedom than the source);
accessing a reference motion of the target model ([0059], disclosing observed motion primitives, i.e. reference motions of the target model); and
training a non-linear approximator to output joint control signals such that the robot mimics the reference motion while preserving balance ([0040], disclosing a learning motion controller system, i.e. a non-linear approximator, that learns from human demonstration; [0054;0116], disclosing balance control, i.e. to preserve balance in response to sensed position and motion of joints; Fig. 3 discloses the balance control is part of the motion controller system), the training comprising: 
simulating a position of the robot joint (See at least Fig. 5 and [0055; 0059-0060], disclosing generating motion results and illustration of coordinate frames and transforms associated with the joints, i.e. at least simulating a position of a joint);
inputting the position of the robot joint to the non-linear approximator ([0055], disclosing task descriptors, i.e. at least the positions of the robot link, are computed in the motion controller, i.e. inputs in the non-linear approximator);
determining a simulated direction of the robot link based on the position of the robot joint ([0011], disclosing task descriptors, i.e. a simulated direction, based on the motion of the robot, i.e. the position of the robot joint; See also, Fig. 2);
determining a target direction of the target link based on the reference motion ([0011], disclosing task descriptors, i.e. a simulated direction, based on the motion of the source system, i.e. the reference motion; see Also, Fig. 2); 
computing a reward function of the non-linear approximator based on the simulated direction of the robot link and the target direction of the target link ([0057], disclosing a position/orientation error system 410 that generates an error, i.e. a reward function, in response to observed task descriptors) and based on root orientation and root angular velocity of the robot model ([0060], disclosing the root node, i.e. the root orientation and angular velocity); and
updating parameters of the non-linear approximator based on the reward function ([0057], disclosing a position/orientation error system 410 that generates an error, i.e. a reward function, in response to observed task descriptors, and a control system generates controls in response to the error, i.e. parameters are updated).
	Regarding claim 2, Dariush teaches:
and wherein the training comprises reinforcement learning that uses a distance metric between the simulated direction of the robot link, the target direction of the target link, the root orientation, and the root angular velocity ([0040], disclosing reinforcement learning for retargeting; [0079], disclosing an error vector, i.e. a distance metric, and orientation error, i.e. at least the root orientation and root angular velocity).
	Regarding claim 3, Dariush teaches:
	The computer-implemented method of claim 1, wherein the simulated direction is a first unit vector along the robot link ([0081], disclosing actual unit vectors, i.e. for the robot link), wherein the target direction is a second unit vector along the target link ([0081], disclosing desired unit vectors, i.e. for the target link), and wherein the reward function comprises a distance between the first unit vector and the second unit vector, a norm of the root orientation error, and a root angular velocity error term ([0078-0082], disclosing the error, i.e. the reward function, as an error vector, i.e. a distance between the two position vectors, the  orientation error (described in equation 33), i.e. as a norm, and w, i.e. the root angular velocity).
Regarding claim 8, Dariush teaches:
The computer-implemented method of claim 1, wherein the training further comprises inputting a control signal of a robot joint actuator (Fig. 4, element 414; [0057], disclosing a control system that generates a control, i.e. of an actuator, is a part of the motion controller, i.e. non-linear approximator), a phase of a motion of the robot (Fig. 15; [0107-0108], disclosing a constraint system, i.e. part of the motion controller, the considers a projection matrix , and reference data of a root of the robot to the non-linear approximator ([0060], disclosing the motion controller system has a root node, i.e. reference data of a root of the robot).
Regarding claim 10, Dariush teaches:
The computer-implemented method of claim 1, wherein the position of the robot joint is simulated in a training iteration (Fig. 15; [0096]; [0107-0113], disclosing an iterative process that updates the projection of a robot joint, i.e. at least the simulated position of the robot joint is updated in each iteration), and wherein simulating the position of the robot joint comprises adding first noise to a previous position of the robot joint and root data in a previous training iteration, the first noise corresponding to a perturbation of the robot joint in an exploration space ([0087-0088], disclosing joint space dynamic coupling, i.e. computation of a first noise corresponding to a perturbation of the robot joint).
Regarding claim 13, Dariush teaches:
A computer system comprising (Fig. 1, disclosing a system):
A processor ([0033], disclosing at least a processor; 
A memory storing computer-readable instructions that, upon execution by the processor, cause the computer system to ([0030], disclosing a memory):
access a robot model of a robot, wherein the robot model comprises a robot joint and a robot link (Fig. 2, disclosing a target system 202, i.e. a robot model, see also [0038; 0047; 0059]; Fig. 5, disclosing a coordinate system for both the robot joint and link and target joint and link), wherein the robot joint is connected to the robot link and has a first amount of degrees of freedom ([0059], disclosing a difference in degrees of freedom from the source system and target system, i.e. the target model and robot model, respectively);
access a mapping between the robot link and a target link of a target model, wherein the target model comprises a target joint and the target link (Fig. 2, disclosing a source system 201, i.e. a target model, see also [0038; 0047; 0059]), wherein the target joint is connected to the target link and has a second amount of degrees of freedom ([0059], disclosing a difference in degrees of freedom from the source system and target system, i.e. the target model and robot model, respectively) that is larger than the first amount ([0050-0053], disclosing the humanoid robot may have less degrees of freedom than the source);
access a reference motion of the target model ([0059], disclosing observed motion primitives, i.e. reference motions of the target model); and
train a non-linear approximator to output joint control signals such that the robot mimics the reference motion while preserving balance ([0040], disclosing a learning motion controller system, i.e. a non-linear approximator, that learns from human demonstration; [0054;0116], disclosing balance control, i.e. to preserve balance in response to sensed position and motion of joints; Fig. 3 discloses the balance control is part of the motion controller system), the training comprising: 
simulating a position of the robot joint (See at least Fig. 5 and [0055; 0059-0060], disclosing generating motion results and illustration of coordinate frames and transforms associated with the joints, i.e. at least simulating a position of a joint);
inputting the position of the robot joint to the non-linear approximator ([0055], disclosing task descriptors, i.e. at least the positions of the robot link, are computed in the motion controller, i.e. inputs in the non-linear approximator);
determining a simulated direction of the robot link based on the position of the robot joint ([0011], disclosing task descriptors, i.e. a simulated direction, based on the motion of the robot, i.e. the position of the robot joint; See also, Fig. 2);
determining a target direction of the target link based on the reference motion ([0011], disclosing task descriptors, i.e. a simulated direction, based on the motion of the source system, i.e. the reference motion; see Also, Fig. 2); 
computing a reward function of the non-linear approximator based on the simulated direction of the robot link and the target direction of the target link ([0057], disclosing a position/orientation error system 410 that generates an error, i.e. a reward function, in response to observed task descriptors) and based on root orientation and root angular velocity of the robot model ([0060], disclosing the root node, i.e. the root orientation and angular velocity); and
updating parameters of the non-linear approximator based on the reward function ([0057], disclosing a position/orientation error system 410 that generates an error, i.e. a reward function, in response to observed task descriptors, and a control system generates controls in response to the error, i.e. parameters are updated).
	Regarding claim 18, Dariush teaches:
A non-transitory computer-readable medium storing computer-readable instructions that, upon execution on a computer system, cause the computer system to perform operations comprising ([0033], disclosing a computer readable storage medium):
accessing a robot model of a robot, wherein the robot model comprises a robot joint and a robot link (Fig. 2, disclosing a target system 202, i.e. a robot model, see also [0038; 0047; 0059]; Fig. 5, disclosing a coordinate system for both the robot joint and link and target joint and link), wherein the robot joint is connected to the robot link and has a first amount of degrees of freedom ([0059], disclosing a difference in degrees of freedom from the source system and target system, i.e. the target model and robot model, respectively);
accessing a mapping between the robot link and a target link of a target model, wherein the target model comprises a target joint and the target link (Fig. 2, disclosing a source system 201, i.e. a target model, see also [0038; 0047; 0059]), wherein the target joint is connected to the target link and has a second amount of degrees of freedom ([0059], disclosing a difference in degrees of freedom from the source system and target system, i.e. the target model and robot model, respectively) that is larger than the first amount ([0050-0053], disclosing the humanoid robot may have less degrees of freedom than the source);
accessing a reference motion of the target model ([0059], disclosing observed motion primitives, i.e. reference motions of the target model); and
training a non-linear approximator to output joint control signals such that the robot mimics the reference motion while preserving balance ([0040], disclosing a learning motion controller system, i.e. a non-linear approximator, that learns from human demonstration; [0054;0116], disclosing balance control, i.e. to preserve balance in response to sensed position and motion of joints; Fig. 3 discloses the balance control is part of the motion controller system), the training comprising: 
simulating a position of the robot joint (See at least Fig. 5 and [0055; 0059-0060], disclosing generating motion results and illustration of coordinate frames and transforms associated with the joints, i.e. at least simulating a position of a joint);
inputting the position of the robot joint to the non-linear approximator ([0055], disclosing task descriptors, i.e. at least the positions of the robot link, are computed in the motion controller, i.e. inputs in the non-linear approximator);
determining a simulated direction of the robot link based on the position of the robot joint ([0011], disclosing task descriptors, i.e. a simulated direction, based on the motion of the robot, i.e. the position of the robot joint; See also, Fig. 2);
determining a target direction of the target link based on the reference motion ([0011], disclosing task descriptors, i.e. a simulated direction, based on the motion of the source system, i.e. the reference motion; see Also, Fig. 2); 
computing a reward function of the non-linear approximator based on the simulated direction of the robot link and the target direction of the target link ([0057], disclosing a position/orientation error system 410 that generates an error, i.e. a reward function, in response to observed task descriptors) and based on root orientation and root angular velocity of the robot model ([0060], disclosing the root node, i.e. the root orientation and angular velocity); and
updating parameters of the non-linear approximator based on the reward function ([0057], disclosing a position/orientation error system 410 that generates an error, i.e. a reward function, in response to observed task descriptors, and a control system generates controls in response to the error, i.e. parameters are updated).
	Regarding claim 19, the claim recites analogous language to claim 2 above, and is therefore rejected under the same premise.
	Regarding claim 20, the claim recites analogous language to claim 3 above, and is therefore rejected under the same premise.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-7 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dariush in view of Tomić et al. (NPL: Human to humanoid motion conversion for dual-arm manipulation tasks. Robotica, Cambridge University Press, 2018, 36 (8), pp.1167-1187. ff10.1017/S0263574718000309ff. ffhal-01819258, hereinafter Tomić).
	Regarding claim 4, Dariush teaches:
	The computer-implemented method of claim 1, wherein accessing the reference motion comprises accessing motion capture data of the target model, wherein the motion capture data identifies target links of the target model ([0042-0044], disclosing tracking marker positions, i.e. motion capture data of the target model)…
	Dariush does not explicitly teach:
…wherein the motion capture data identifies target links of the target model in multiple pose frames, and target directions of the target links in each pose frame.
However, in the same field of endeavor, humanoid robots, Tomić teaches:
…wherein the motion capture data identifies target links of the target model in multiple pose frames, and target directions of the target links in each pose frame (Fig. 2; Pg. 12, disclosing a motion capture system tracks the motion of a human model body segments, i.e. the target direction of the target link, in consecutive frames, i.e. in multiple pose frames).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the motion capture system of Dariush to incorporate the teachings of Tomić.  One would have been motivated to make this modification in order to ensure a more precise imitation of the robot, as taught by Tomić in pg. 1 of Tomić.
Regarding claim 5, modified Dariush teaches:
The computer-implemented method of claim 4, wherein the target directions are determined from positions of target joints of the target model (Dariush: [0060]; Fig. 5, disclosing joint and link transform, i.e. directions determined from joint positions).
Regarding claim 6, modified Dariush teaches:
The computer-implemented method of claim 4, wherein the training comprises multiple pose simulation iterations..., wherein the position of the robot joint is updated in each simulation iteration (Dariush: Fig. 15; [0096]; [0107-0113], disclosing an iterative process that updates the projection of a robot joint, i.e. at least the simulated position of the robot joint is updated in each iteration).
Dariush does not explicitly teach:
...corresponding to a sequence of pose frames
However, in the same field of endeavor, humanoid robots, Tomić teaches:
...corresponding to a sequence of pose frames (fig. 2; Pg. 12, disclosing a motion capture system tracks the motion of a human model body segments, i.e. the target direction of the target link, in consecutive frames, i.e. in multiple pose frames)…
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the motion capture system of Dariush to incorporate the teachings of Tomić, and therefore use a sequence of pose frames in the training of the robot.  One would have been motivated to make this modification in order to ensure a more precise imitation of the robot, as taught by Tomić in pg. 1 of Tomić.
Regarding claim 7, modified Dariush teaches:
The computer-implemented method of claim 6, wherein the mapping maps a subset of the target links of the target model with robot links of the robot model (Dariush: Fig. 2; [0045], ,…
and wherein the reward function is computed based on the simulated directions, the target directions, the root orientation, and the root angular velocity (Dariush: [0078-0082], disclosing the error, i.e. the reward function, as an error vector, i.e. the two (simulated and target) position or direction vectors, the orientation error (described in equation 33), i.e. as a norm, and w, i.e. the root angular velocity). 
Dariush does not explicitly teach:
wherein each simulation iteration frame comprises computing simulated directions of the robot links and target directions of the subset of the target links,
However, in the same field of endeavor, humanoid robots, Tomić teaches:
wherein each simulation iteration frame comprises computing simulated directions of the robot links and target directions of the subset of the target links (fig. 2; Pg. 12, disclosing a motion capture system tracks the motion of a human model body segments, i.e. the target direction of the target link, in consecutive frames, i.e. in multiple pose frames),…
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the motion capture system of Dariush to incorporate the teachings of Tomić, and therefore use a sequence of pose frames to compute simulated direction of the robot links and model links.  One would have been motivated to make this modification in order to ensure a more precise imitation of the robot, as taught by Tomić in pg. 1 of Tomić.
	Regarding claim 14, the claim recites analogous language to claim 4 above, and is therefore rejected under the same premise.  Furthermore Dariush teaches:
The computer system of claim 13,…
	Regarding claim 15, the claim recites analogous language to claim 5 above, and is therefore rejected under the same premise.  Furthermore modified Dariush teaches:
	The computer system of claim 14,…
	Regarding claim 16, the claim recites analogous language to claim 6 above, and is therefore rejected under the same premise.  Furthermore modified Dariush teaches:
	The computer system of claim 14,…
Regarding claim 17, the claim recites analogous language to claim 7 above, and is therefore rejected under the same premise.  Furthermore modified Dariush teaches:
	The computer system of claim 16,…

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dariush in view of Lee et al. (US PUB 2013/0211586, hereinafter Lee).
Regarding claim 9, Dariush teaches:
The computer-implemented method of claim 1, wherein the reward function is further computed based on a simulated angular velocity of the robot link, a target angular velocity of the target link ([0082], disclosing the error, i.e. the reward function, is calculated based on angular velocity of the robot and the target (see equation 33)), and… 
	Dariush does not teach:
…an indicator of whether the robot link is on ground.
However, in the same field of endeavor, humanoid robots, Lee teaches:
…an indicator of whether the robot link is on ground ([0109] disclosing a reference motion with respect to ground of a robot link, i.e. at least an indication of a link on the ground or not).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the motion controller system of Dariush to incorporate the teachings of Lee.  One would have been motivated to make this modification in order to control a bipedal robot more stably, as taught by Lee in [0109].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dariush in view of Mistry et al. (US PUB 2012/0143374, hereinafter Mistry).
Regarding claim 11, Dariush teaches:
The computer-implemented method of claim 10,…
Dariush does not explicitly teach:
wherein simulating the position of the robot joint further comprises adding second noise to the previous position of the robot joint, the second noise corresponding to an error tolerance between the robot model and the robot.
However, in the same field of endeavor, humanoid robots, Mistry teaches:
wherein simulating the position of the robot joint further comprises adding second noise to the previous position of the robot joint, the second noise corresponding to an error tolerance between the robot model and the robot ([0047], disclosing re-running a simulated action when the robot action does not match in a predefined error tolerance, i.e. an error tolerance is a noise added at each iteration).
.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dariush in view of Hodgins et al. (US PUB 2010/0250001, hereinafter Hodgins).
Regarding claim 12, Dariush teaches:
The computer-implemented method of claim 1, further comprising:…
… wherein the robot inputs data about a pose to the non-linear approximator (Fig. 15, element 1502; [0106], disclosing the constraint system, i.e. part of the non-linear approximator, receives an input for the task descriptors. i.e. at least data about a pose.) and receives an outputs from the non-linear approximator controlling robot motion ([0160], disclosing torque output for controlling the robot).
Dariush does not explicitly teach:
installing the nonlinear approximator in the robot upon completion of the training,…
However, in the same field of endeavor, Hodgins teaches:
installing the nonlinear approximator in the robot upon completion of the training (Fig. 14; [0136], disclosing connecting the computer system to a humanoid robot),…
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Dariush to include installing the controller on a humanoid robot, as taught by Hodgins. One would have been motivated to make .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sminchisescu et al. (US PUB 2019/0371080), disclosing an image processing method for modeling the pose of a human during movement.
Nagendran et al. (US PUB 2016/0046023), disclosing a system for controlling a humanoid robot from a remote location.
Lee et al. (US PUB 2010/0277483), disclosing simulating and training a humanoid character.
Zhu et al. (USP 9,165,199), disclosing estimating human pose from images.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALEXANDER GARZA whose telephone number is (469)295-9178.  The examiner can normally be reached on 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664                                                                                                                                                                                                        
JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664